            CASE 0:20-mc-00082-PJS-TNL Doc. 1 Filed 12/08/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


                                                    Case No.:
In the Matter of the Application of the             APPLICATION OF THE
Reporters Committee for Freedom of                  REPORTERS COMMITTEE
the Press to Unseal Certain Search                  FOR FREEDOM OF THE
Warrant Materials                                   PRESS TO UNSEAL CERTAIN
                                                    SEARCH WARRANT
                                                    MATERIALS




       1.      The Reporters Committee for Freedom of the Press (the “Reporters

Committee” or “Petitioner”) respectfully petitions this Court for an Order directing the

Clerk of the Court to unseal: (1) Stored Communications Act (“SCA”) warrant

applications, supporting materials, and any related court orders pertaining to now-inactive

investigations, see 18 U.S.C. §§ 2701–13, from January 1, 2018 to the date of the Court’s

Order (“SCA search warrant materials”); and (2) all docket sheets reflecting SCA search

warrant applications filed from January 1, 2018 to the date of the Court’s Order.

       2.      Petitioner further respectfully requests that the Court enter an Order

requiring, prospectively, that SCA search warrant materials be unsealed on a motion of

United States Attorney’s Office when the corresponding investigation becomes inactive,

and that any SCA search warrant materials still under seal 180 days after filing be

unsealed by the Court absent a showing by the United States Attorney’s Office that

continued sealing of those materials is necessary to serve a compelling interest and




                                                                                           1
            CASE 0:20-mc-00082-PJS-TNL Doc. 1 Filed 12/08/20 Page 2 of 6




narrowly tailored to that interest. Petitioner further respectfully requests an Order that all

docket sheets reflecting SCA search warrant materials be publicly available.

       3.      Upon information and belief, the materials subject to this Application are

filed under various different case numbers, and Petitioner does not know and cannot

ascertain based on publicly available information the case numbers of the matters that fall

within the scope of this Application.

                           INTEREST OF THE APPLICANT

       3.      The Reporters Committee is an unincorporated nonprofit association. It was

founded by leading journalists and media lawyers in 1970 when the nation’s news media

faced an unprecedented wave of government subpoenas forcing reporters to name

confidential sources. Today, its attorneys provide pro bono legal representation, amicus

curiae support, and other legal resources to protect the First Amendment rights and

newsgathering interests of journalists.

       4.      The Reporters Committee, like all members of the public and the press, has

a strong interest in observing and understanding the consideration and disposition of

matters by United States District Courts. That interest is heightened in cases in which the

federal government is a party.

       5.      The press and the public have a particular interest in obtaining access to

court documents concerning federal government requests for judicial authorization to

collect electronic communications records under the SCA. Where the government obtains

a search warrant allowing it to obtain such information—which can include, inter alia,

the contents of e-mail and other electronic communications—judicial oversight and, in


                                                                                                 2
            CASE 0:20-mc-00082-PJS-TNL Doc. 1 Filed 12/08/20 Page 3 of 6




turn, press and public oversight of the judicial process, is necessary to guard against

government overreach, promote the appearance of fairness in the courts, and educate and

engage the public in judicial processes.

                                BACKGROUND FACTS

       6.      As explained in the accompanying Memorandum of Points and Authorities,

the press and the public have both common law and First Amendment rights of access to

judicial proceedings and related documents. Press-Enter. Co. v. Superior Ct. of Cal. for

Riverside Cty., 478 U.S. 1, 8–10 (explaining First Amendment right of access); Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978) (explaining common law right of

access). Those rights apply to the SCA search warrant materials and dockets at issue here.

In re Leopold to Unseal Certain Elec. Surveillance Appls. & Orders, 964 F.3d 1121,

1128–31 (D.C. Cir. 2020); In re Search Warrant for Secretarial Area Outside Off. of

Gunn, 855 F.2d 569, 573 (8th Cir. 1988) (plurality opinion).

       7.      The SCA governs voluntary and compelled disclosure of stored wire and

electronic communications and transactional records held by third-party electronic

communication service or remote computing service providers. Sections 2703(a), (b), and

(c) of the SCA provide a “governmental entity” with mechanisms to compel third-party

providers to disclose contents of subscribers’ communications, as well as records of

subscribers’ communications and other information. The SCA requires the government to

obtain a warrant using the procedures described in Federal Rule of Criminal Procedure 41

to obtain the contents of certain types of wire and electronic communications, including,




                                                                                            3
            CASE 0:20-mc-00082-PJS-TNL Doc. 1 Filed 12/08/20 Page 4 of 6




for example, the contents of e-mail communications, and it permits use of a warrant to

obtain certain other subscriber records and information.

       8.      SCA search warrant materials are routinely maintained under seal, even

when the related investigation is no longer active, and are generally not reflected on

publicly available court docket sheets. Even the number of such applications made to the

U.S. District Court for the District of Minnesota in 2018 and 2019 is unavailable to the

public. Moreover, the press and public are unable to ascertain from publicly available

sources of information how many applications for SCA search warrants were filed in the

District of Minnesota in the relevant time period, the case numbers for the cases in which

those warrants were filed, what kinds of records the government sought by those

warrants, what information was presented to support the government’s warrant

applications, and how many applications for SCA search warrants have been granted and

denied in this district.

       9.      Because the public’s constitutional and common law rights of access apply

to court dockets and SCA search warrant materials filed with this Court, to the extent that

sealing or otherwise shielding such records from public view is necessary for some

period of time to protect a compelling interest, such sealing must be no broader than

necessary to serve that interest and must be supported by specific, on-the-record findings.

                               REQUEST FOR RELIEF

The Reporters Committee respectfully requests:

       (1) an Order directing the Clerk of the Court to unseal all SCA warrant materials

       pertaining to any SCA search warrant application filed by a government entity


                                                                                           4
  CASE 0:20-mc-00082-PJS-TNL Doc. 1 Filed 12/08/20 Page 5 of 6




from January 1, 2018, to the date of the Court’s Order, inclusive, in the District of

Minnesota, where the corresponding investigation is now inactive;

(2) an Order directing the Clerk of the Court to unseal all dockets reflecting

materials pertaining to any SCA search warrant application filed by a government

entity from January 1, 2018, to the date of the Court’s Order, inclusive, in the

District of Minnesota, whether or not any corresponding investigation is still

active;

(3) an Order directing, prospectively, the United States Attorney’s Office to move

to unseal all SCA search warrant materials filed in the District of Minnesota

concerning any SCA search warrant application filed by a government entity, once

the related criminal investigation has become inactive;

(4) an Order directing the Clerk of the Court to unseal any SCA search warrant

materials still under seal 180 days after their filing, unless the United States

Attorney’s Office has made a showing that continued sealing is necessary to serve

a compelling interest and narrowly tailored to that interest, and the Court orders

the materials be maintained under seal for an additional period of time, not to

exceed 180 days;

(5) an Order directing the Clerk of Court to, prospectively, publicly docket all

government applications for SCA search warrants; and

(6) any further relief that the Court deems just and proper.




                                                                                     5
        CASE 0:20-mc-00082-PJS-TNL Doc. 1 Filed 12/08/20 Page 6 of 6




Dated: December 8, 2020             BALLARD SPAHR LLP

                                    By: s/ Leita Walker
                                        Leita Walker (387095)
                                        2000 IDS Center 80 South 8th Street
                                        Minneapolis, MN 55402-2119
                                        Tel: (612) 371-3211
                                        Fax: (612) 371-3207
                                        walkerl@ballardspahr.com


                                        Catherine Crump (pro hac vice pending)
                                        Megan Graham (pro hac vice pending)
                                        Juliana DeVries (pro hac vice pending)
                                        Samuelson Law, Technology and
                                          Public Policy Clinic
                                        UC Berkeley School of Law
                                        433 Law Building (North Addition)
                                        Berkeley, CA 94720-7200
                                        Tel: (510) 292-6860
                                        ccrump@clinical.law.berkeley.edu


                                        Attorneys for Petitioner




                                                                              6
